Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mitchell W. Shapiro on 10/22/21.
The application has been amended as follows:

Replace claims 1, 4, and 14 with the following claims:
1. (Currently Amended) A metal supported solid oxide fuel cell
unit comprising:
a) a metal substrate defining first and second opposed
surfaces, wherein at least one solid oxide fuel cell is
disposed on said second surface of said metal substrate;
b) a metal spacer, which defines first and second opposed
surfaces, said metal spacer comprising:
(i) an external perimeter,
(ii) at least one fuel inlet internal perimeter
defining a fuel inlet port,
(iii) at least one cut-out internal perimeter
defining a cut-out, and
(iv) at least one fuel outlet internal perimeter
defining a fuel outlet port,
wherein said first surface of said metal substrate is
attached to said second surface of said metal spacer;
and
c) a metal interconnect plate which defines first and
second opposed surfaces, said second surface of said
metal interconnect plate sealingly attached to said
first surface of said metal spacer,

a fuel inlet port volume is defined between said first surface
of said metal substrate,
each fuel inlet internal perimeter of said metal spacer,
and said second surface of said metal interconnect
plate,
a cut-out volume is defined between said first surface of
said metal substrate, said at least one cut-out internal
perimeter of said metal spacer, and said second surface
of said metal interconnect plate, and
a fuel outlet port volume is defined between said first
surface of said metal substrate,
each fuel outlet internal perimeter of said
metal spacer, and said second surface of said metal
interconnect plate,
wherein said metal interconnect plate comprises a plurality of
bridge portions defining a fluid flow path from said at least
one fuel inlet port volume to said at least one cut-out volume
to said at least one fuel outlet port volume.



4. (Currently Amended) A metal supported solid oxide fuel cell
unit according to claim 1, wherein each metal spacer fuel
inlet port and each metal spacer fuel outlet port comprises
a fuel duct region, a plurality of fuel throat regions, and a
corresponding plurality of fuel distributor channel regions.

14. (Currently Amended) A method of assembly of a metal
supported solid oxide fuel cell unit, the metal supported solid
oxide fuel cell unit comprising:
a) a metal substrate defining first and second opposed
surfaces, wherein at least one solid oxide fuel cell is
disposed on said second surface of said metal substrate;
b) a metal spacer, which defines first and second opposed
surfaces, said metal spacer comprising:
(i) an external perimeter,
(ii) at least one fuel inlet internal perimeter
defining a fuel inlet port,
(iii) at least one cut-out internal perimeter
defining a cut-out, and
(iv) at least one fuel outlet internal perimeter
defining a fuel outlet port; and
c) a metal interconnect plate which defines first and
second opposed surfaces,

(i) attaching said first surface of said metal substrate to
said second surface of said metal spacer; and
(ii) sealingly attaching said second surface of said metal
interconnect plate to said first surface of said metal
spacer,
wherein:
a fuel inlet port volume is defined between said first surface
of said metal substrate,
each fuel inlet internal perimeter of said metal spacer,
and said second surface of said metal interconnect
plate,
a cut-out volume is defined between said first surface of
said metal substrate, said at least one cut-out internal
perimeter of said metal spacer, and said second surface
of said metal interconnect plate, and
a fuel outlet port volume is defined between said first
surface of said metal substrate,
each fuel outlet internal perimeter of said
metal spacer, and said second surface of said metal
interconnect plate,
wherein said metal interconnect plate comprises a plurality of
bridge portions defining a fluid flow path from said at least
one fuel inlet port volume to said at least one cut-out volume
to said at least one fuel outlet port volume.

Allowable Claims
Claims 1-14 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
US20050153188 fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1 and 14.
	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722